DETAILED ACTION
Claim Objections
Claim 21 is objected to because of the following informalities:  “reference electrode” of line 16 should be --reference electrode or counter electrode--.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
“layer configured” of line 1 should be --layer is configured--; and
“reference electrode” of line 3 should be --reference electrode or counter electrode--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 32, the claim recites that the membrane further comprises a polyether. As the recently amended claim 21 already recites that the membrane comprises polyethylene oxide (which is a type of polyether), it is unclear whether the claim is reciting a different polyether or if it fails to further limit claim 21 (in which case a 112d rejection may also apply).
	As to claim 33, the claim recites that the polyether is poly(ethylene oxide). As claim 21 already recites that the membrane comprises polyethylene oxide, it is unclear whether this is referring to a different portion of the membrane or if it fails to limit claim 21.
	As to claim 34, the claim recites that the polyether is polyethylene glycol. It is unclear whether the claim is reciting that the membrane comprises both polyethylene oxide and polyethylene glycol or if the former is being replaced (which would result in an improper independent claim). It is noted that polyethylene oxide and polyethylene glycol are actually referring to the same polymer. While they tend to describe polymers with a different molecular mass (sub 20,000 g/mol for PEG vs above 20,000 g/mol for PEO) or simply manufactured differently (polymerization of ethylene oxide vs polycondensation of ethylene glycol) but resulting in the same “polymer” compound, it is both unclear what the claim is ultimately attempting to recite. 
	Further clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-8 of U.S. Patent No. 9,579,053. 
Claims 21-29 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,579,053 in view of Say et al. (USP #6,175,752)
Claims 21, 28, and 29 are taught by claim 1 of the ‘053 patent with the exception of a membrane comprising polyethylene oxide. Say teaches an in vivo glucose monitoring device with membranes comprising polyethylene oxides (col. 25 lines 18-24). As such, it would have been obvious to modify the above patent with Say to utilize a material known for its biocompatibility, to reduce the likelihood of adverse effects or scar tissue formation during use of the device.
Claim 22 is taught by claim 2.
Claim 23 is taught by claim 3
Claim 24 is taught by claim 4.
Claim 25 is taught by claim 5.
Claim 26 is taught by claim 7.
Claim 27 is taught by claim 8.
Claim 35 is taught by claim 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23, 25-28, 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuzawa (US 20070088208) in view of Ward (US 20020169369) and Schults (US 6001067), and Say (USP #6,175,752).
Regarding claims 21-23 and 25-27, Yasuzawa teaches a continuous analyte sensor for insertion into a host and implantation subcutaneously (abstract, paragraphs 32 and 61, the examiner is taking the position that the site of implantation is functional language and the device of Yasuzawa is capable of such placement) that comprises a first and second conductive layers that comprise a working and reference electrode (13a and 13b), a first and second insulative layers that cover the first and second conductive layers (14a and 14b), a processor connected to the working and reference electrode for processing the first signals from the working electrode (paragraph 32), wherein the sensor is a glucose sensor that generates a signal that has glucose and non-glucose related electro-compound effects having a first oxidation potential (paragraphs 61-62), where the working and reference electrode form a substantial portion of the sensor (see figure 1B), where the first and second conductive layers are coaxial (see figure 1B), but fails to teach a membrane covering the first electrode that comprises a silicone-urethane copolymer having a hydrophilic segment. However, Ward teaches using a membrane to cover a working electrode that comprises a silicone-urethane copolymer having a hydrophilic segment (paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a membrane covering the first electrode that comprises a silicone-urethane copolymer having a hydrophilic segment as taught by Ward in order to prevent high molecular weight species from reaching the electrodes. The combination fails to teach incorporation of an acrylate polymer in the membrane. However, Schults teaches a similar membrane structure that further incorporates an acrylate polymer (column 11, lines 11-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a membrane system similar to that of Yasuzawa as modified by Ward with incorporating an acrylate polymer as taught by Schults as it would be an incorporation of a well-known polymer in diffusion limiting membranes. 
The above combination does not teach the use of polyethylene oxides as part of the membrane. Say teaches the use of such a polymer, due to its biocompatibility (col. 25 lines 17-25). As such, it would have been obvious to modify the above combination with Say to utilize a material known for its biocompatibility, to reduce the likelihood of adverse effects or scar tissue formation during use of the device.
As to claim 28, Yasuzawa’s insulating layer comprises a Teflon tube which would inherently prevent diffusion of an electroactive species between the working and reference electrodes.
As to claims 32-34, it is noted that polyethylene oxide is a polyether and is chemically equivalent to polyethylene glycol.

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuzawa (US 20070088208) in view of Ward (US 20020169369), Schults (US 6001067), Say (USP #6,175,752), and further in view of Yao et al. (USP #4,805,624).
As to claim 24, the above combination does not necessarily teach the sensor configured for indwelling in a blood stream of the host. Yao teaches a glucose sensor which can be used in vivo for determining carbohydrate concentration in the blood stream by being in contact with the blood stream (col. 10 lines 26-54). It would have been obvious to modify the above combination with Yao to allow for measurement of glucose via direct contact of the blood stream to allow for the fastest and most direct measurement of blood glucose levels and thereby increase the accuracy of the device.

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuzawa (US 20070088208) in view of Ward (US 20020169369), Schults (US 6001067), Say (USP #6,175,752), and Yao et al. (USP #4,805,624), and further in view of Halili et al. (USP #5,586,553).
As to claim 29, the above combination does not necessarily teach that the sensor comprises an in vivo portion configured to flex in response to mechanical pressure then to regain its original shape during usage. Halili teaches an in vivo glucose sensor (Absract) comprising a flexible thin film sensor (col. 1 lines 57 to col. 2 line 4). It would have been obvious to modify the above combination with Halili to incorporate a flexible sensor device such that movements during placement and use does not render the device useless.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuzawa (US 20070088208) in view of Ward (US 20020169369), Schults (US 6001067), Say (USP #6,175,752), and Yao et al. (USP #4,805,624), and further in view of Uehara et al. (USP #4,442,841).
As to claim 30, the above combination does not teach the use of polyhydroxyethyl methacrylate. Uehra teaches an electrode for use in living bodies with a membrane coating in which the membrane is made of polyhydroxyethyl methacrylate (col. 5 lines 13-25). As such, it would have been obvious to modify the above combination to utilize a known polymer material for biocompatibility reasons.

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuzawa (US 20070088208) in view of Ward (US 20020169369), Schults (US 6001067), Say (USP #6,175,752), and Yao et al. (USP #4,805,624), and further in view of Larimore et al. (USP #4,273,135).
As to claim 31, the above combination does not teach the acrylate polyer is formed from polyacrylic acid. Larimore teaches a biomedical electrode with a synthetic polymer, said polymer comprising polyacrylic acid (claim 6). As such, it would have been obvious to modify the above combination to utilize a known polymer material for biocompatibility reasons.

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasuzawa (US 20070088208) in view of Ward (US 20020169369), Schults (US 6001067), Say (USP #6,175,752), and Yao et al. (USP #4,805,624), and further in view of Van Antwerp et al. (USP #5,786,439).
As to claim 35, the above combination does not teach the polymer is a polyurea. Van Antwerp teaches a membrane for biosensors comprising a polyurea (col. 3 lines 7-15; lines 53-57). As such, it would have been obvious to modify the above combination to utilize a known polymer material for biocompatibility reasons.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        11/27/22